In a proceeding to discipline respondent, an attorney, the Justice of the Supreme Court to whom it was referred to hear and report, has filed his report. He found that the following three "charges against respondent were sustained by the proof: (1) That respondent refused, without apparent cause and despite numerous requests, to turn over the papers of a former client to the latter’s new attorney; (2) That respondent failed diligently to prosecute an adoption proceeding, for which purpose he had been retained, and refused, upon demand, to return his clients’ personal documents or to refund the fee; and (3) That respondent was derelict in the prosecution of a negligence action in behalf of his clients, to whom he rendered himself generally incommunicado. The Justice has recommended that for his misconduct the respondent he suspended from practice for a period of three months. Petitioner now moves: (a) to confirm the Justice’s findings sustaining the above charges (paragraphs 7a, 8 and 9 of the petition) but to disaffirm his findings as to the remaining charges .(which he found not to be sustained); and (b) to suspend respondent from the practice of law for one year. The motion is granted to the extent of confirming all the Justice’s findings; disaffirming the Justice’s recommended penalty or punishment; and imposing upon respondent the penalty of suspension from practice for a period of one year, as indicated below. In our opinion, under all the circumstances, the findings warrant the longer period of discipline suggested by the petitioner. In addition to the misconduct of which the respondent has been found guilty, it appears that he testified falsely and evasively in the present proceeding. Accordingly, the petitioner’s motion is granted to the extent indicated; and respondent is hereby suspended from the practice of law for a period of one year, effective 30 days after entry of the order hereon. Beldoek, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.